UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-4832


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

SAID ASMAR,

                 Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:09-cr-00028-H-1)


Submitted:    February 24, 2010            Decided:   March 25, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Jeffrey Michael Brandt, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Said Asmar pled guilty pursuant to a plea agreement to

illegal structuring of financial transactions, in violation of

31 U.S.C. § 5324(a)(3) and (d) (2006), and was sentenced to

sixty-three        months    in   prison.         The    judgment       was    imposed      on

August 11, 2009; however, Asmar did not file a notice of appeal

until September 3, 2009.              After Asmar filed his appellate brief

with   this    court,       the   Government       filed       a    motion    to   dismiss,

arguing    Asmar      had    waived    his       right    to       appeal    in    the    plea

agreement and also that the notice of appeal was not timely

filed.        In   his   opposition      to      the     motion,      Asmar       argues    in

relevant      part   that     although   his       notice       of    appeal      was    filed

outside the prescribed ten-day period, he had requested that the

district court grant him an extension to file his notice of

appeal.    He asks this court to remand the case for the limited

purpose of permitting the district court to rule on his motion

for extension of time.

              Under Fed. R. App. P. 4(b)(4), “the district court may

– before or after the time has expired, with or without motion

and notice – extend the time to file a notice of appeal for a

period not to exceed 30 days from the expiration of the time

otherwise prescribed” by Rule 4(b) for filing the notice.                                It is

clear from the record that Asmar filed his notice of appeal

within the applicable period under Rule 4(b)(4).                              The district

                                             2
court has not addressed Asmar’s request or made a determination

as   to   whether   he   has   shown   excusable    neglect   or   good   cause

warranting an extension of time to file a notice of appeal.

Accordingly, we remand the case to the district court so it can

determine    whether     Asmar   has   made   the    requisite     showing   of

excusable neglect or good cause.           Following this limited remand,

the record as supplemented will be returned to this court.                   We

defer ruling on the Government’s motion to dismiss pending the

limited remand.

                                                                      REMANDED




                                       3